                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                             STATESVILLE DIVISION
                            CASE NO. 5:20-CV-079-DCK

 GLENDA LEJEUNE,                                       )
                                                       )
                Plaintiff,                             )
                                                       )
    v.                                                 )     ORDER
                                                       )
 ANDREW M. SAUL,                                       )
 Commissioner of Social Security,                      )
                                                       )
                Defendant.                             )
                                                       )

         THIS MATTER IS BEFORE THE COURT on “Defendant’s Consent Motion For Entry

Of Judgment With Remand Under Sentence Four Of 42 U.S.C. § 405(g) (Document No. 15) filed

March 1, 2021. The parties have consented to Magistrate Judge jurisdiction pursuant to 28 U.S.C.

§ 636(c), and immediate review is appropriate. Having carefully considered the motion and the

record, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that “Defendant’s Consent Motion For Entry Of

Judgment With Remand Under Sentence Four Of 42 U.S.C. § 405(g) (Document No. 15) is

GRANTED. The final decision of the Commissioner is REVERSED, and this matter is hereby

REMANDED to the Commissioner for further proceedings, pursuant to Sentence Four of Section

205(g) of the Social Security Act, 42 U.S.C. § 405(g).

         SO ORDERED.
                                     Signed: March 1, 2021




          Case 5:20-cv-00079-DCK Document 16 Filed 03/02/21 Page 1 of 1
